DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 4/20/2021.  These drawings are acceptable.

Specification
The amendment to the specification received on 4/20/2021 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the high temperature polymer layer” in line 4 which should read “the high melting temperature polymer layer” for consistency purposes.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the limitation "the handle" in 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 26-27, and 29 rejected under 35 U.S.C. 103 as being unpatentable over Quadri et al. (PG Pub US 2016/0317301 A1) in view of Malkowski et al. (PG Pub US 2012/0253131 A1) and Geiger et al. (PG Pub US 2015/0073539 A1), hereinafter Quadri, Malkowski, and Geiger respectively.
Regarding claim 23, Quadri discloses a delivery system for delivering an expandable implant to a body location, the delivery system comprising: an outer sheath assembly 22 (see fig. 2) comprising an outer shaft 56+58+60 (see fig. 6) having an outer lumen and a proximal end and a distal end (see fig. 6), wherein the outer sheath assembly 22 comprises a collapsible capsule 60 (see figs. 6 and 9 and ¶ 0128, the capsule is formed of ePTFE which the instant specification indicates as a collapsible 
Quadri does not disclose wherein at least one shaft of the outer shaft and the inner shaft comprises four axial runners extending through separate axial lumens extending along the at least one shaft, wherein each of the four axial runners comprises a wire having a free floating configuration in which the wire has no tension and a tensioned configuration, wherein each wire has a length that extends from the distal end of the at least one shaft to a handle, wherein a proximal end of each wire is permanently affixed in the handle of the delivery system, wherein the handle is configured to cause the wires to transition between the free floating configuration and the tensioned configuration, and wherein the at least one shaft can bend in any direction when the wires are in the free floating configuration and wherein the at least one shaft cannot bend when the wires are in the tensioned configuration.
However, Malkowski, in the same field of endeavor, teaches a similar surgical system 10 comprising a shaft 100 comprising four axial runners “CI” extending through the shaft 100 (see figs. 1 and 2a, ¶ 0055), wherein each of the four axial runners “CI” comprises a wire (a cable is a wire) having a free floating configuration in which the wire 

    PNG
    media_image1.png
    638
    858
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Quadri to have a shaft comprising four axial runners extending through the shaft, wherein each of the four axial runners comprises a wire having a free floating configuration in which the wire has no tension and a tensioned configuration, wherein a proximal end of each wire is permanently affixed in a handle of the delivery system, wherein the handle is configured to cause the wires to transition between the free floating configuration and the tensioned configuration, and wherein the shaft can bend in any direction when the wires are in the free floating configuration and wherein the shaft cannot bend when the wires are in the tensioned configuration as taught by Malkowski, for the purpose of allowing for the shaft 
Quadri still fails to disclose at least one shaft of the outer shaft and the inner shaft comprises the axial runners, the axial runners extending through separate axial lumens extending along the at least one shaft, and wherein each wire has a length that extends from the distal end of the at least one shaft to the handle.
However, Geiger, in the same field of endeavor, teaches a similar delivery system comprising an inner shaft 510 (see fig. 5a and ¶ 0051), axial runners 370, 370’, 380, and 380’ extending through separate axial lumens 516 extending along the inner shaft 510 (see ¶ 0051), and wherein each axial runner  370, 370’, 380, and 380’ exits the proximal end and the distal end of the shaft 510 such that each wire has a length that extends from the distal end of the inner shaft to the handle (see ¶ 0046, the axial runners attach to the handle at the proximal end and a retainer at a distal end).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Quadri to have the axial runners extending through separate axial lumens extending along the inner shaft, and wherein each wire extends from the distal end of the inner shaft to the handle as taught by Geiger, for the purpose of providing separate pathways for the wires so that they don’t become tangled when the delivery system is being operated (see Geiger ¶ 0051).

Regarding claim 24, modified Quadri discloses the claimed invention substantially as claimed, as set forth above in claim 23.  Modified Quadri further teaches 

Regarding claim 26, modified Quadri discloses the claimed invention substantially as claimed, as set forth above in claim 23.  Modified Quadri further teaches that two or more of the wires can be tensioned and released at the same time by the handle (Malkowski: ¶49, the handle tensions all the wires “CI” at the same time).

Regarding claim 27, modified Quadri discloses the claimed invention substantially as claimed, as set forth above in claim 23. Quadri further teaches the collapsible capsule is formed of collapsible material (see figs. 6 and 9 and ¶ 0128, the capsule is formed of ePTFE which the instant specification indicates as a collapsible material for the capsule, see instant specification ¶ 0213).

Regarding claim 29, Quadri discloses a delivery system 10 for delivering an expandable implant to a body location (see fig. 1 and ¶ 0114), the delivery system 10 comprising: a proximal handle 14 (see fig. 1); and a shaft assembly 12 coupled to the proximal handle 14 (see fig. 1 and ¶ 0116), and the shaft assembly 12 comprising an elongate shaft 24 having a proximal end and a distal end (see fig. 2).
Quadri does not disclose the shaft comprises four axial runners extending through separate axial lumens extending along the shaft, wherein each of the four axial runners comprises a wire having a free floating configuration in which the wire has no 
However, Malkowski, in the same field of endeavor, teaches a similar surgical system 10 comprising a shaft 100 comprising four axial runners “CI” extending through the shaft 100 (see figs. 1 and 2a, ¶ 0055), wherein each of the four axial runners “CI” comprises a wire (a cable is a wire) having a free floating configuration in which the wire “CI” has no tension (see ¶ 0060 and fig. 2c) and a tensioned configuration (see ¶ 0057 and fig. 2a), wherein a proximal end of each wire “CI” is permanently affixed in a handle of the system (see annotated fig. 1 below and ¶ 0056, the axial runners “CI” are affixed to shaft 100 and therefore are indirectly affixed to the handle via shaft 100), wherein the handle is configured to cause the wires “CI” to transition between the free floating configuration (see fig. 2c) and the tensioned configuration (see fig. 2a) (see ¶ 0080, articulation assembly 200 is configured to tension wire “C1” causing the wires “CI” to transition to the free floating configuration and vice versa), and wherein the shaft 100 can bend in any direction when the wires “CI” are in the free floating configuration (see fig. 2C and ¶ 0060) and wherein the shaft 100 cannot bend when the wires “CI” are in the tensioned configuration (see fig. 2a and ¶ 0057).

    PNG
    media_image1.png
    638
    858
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Quadri to have a shaft comprising four axial runners extending through the shaft, wherein each of the four axial runners comprises a wire having a free floating configuration in which the wire has no tension and a tensioned configuration, wherein a proximal end of each wire is permanently affixed in a handle of the delivery system, wherein the handle is configured to cause the wires to transition between the free floating configuration and the tensioned configuration, and wherein the shaft can bend in any direction when the wires are in the free floating configuration and wherein the shaft cannot bend when the wires are in the tensioned configuration as taught by Malkowski, for the purpose of allowing for the shaft 
Quadri still fails to disclose the axial runners extending through separate axial lumens extending along the shaft, and wherein each has a length that extends from the distal end of the shaft to the handle.
However, Geiger, in the same field of endeavor, teaches a similar delivery system comprising a shaft 510 (see fig. 5a and ¶ 0051), axial runners 370, 370’, 380, and 380’ extending through separate axial lumens 516 extending along the shaft 510 (see ¶ 0051), and wherein each axial runner  370, 370’, 380, and 380’ exits the proximal end and the distal end of the shaft 510 such that the length of each of the wires extends from the distal end of the inner shaft to the handle (see ¶ 0046, the axial runners attach to the handle at the proximal end and a retainer at a distal end).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Quadri to have the axial runners extending through separate axial lumens extending along the shaft, and wherein each wire has a length that extends from the distal end of the shaft to the handle as taught by Geiger, for the purpose of providing separate pathways for the wires so that they don’t become tangled when the delivery system is being operated (see Geiger ¶ 0051).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view of Malkowski and Geiger as applied to claim 23 above, and further in view of McNiven et al. (PG Pub US 2018/0028787 A1), hereinafter McNiven.
Regarding claim 25, modified Quadri discloses the claimed invention substantially as claimed, as set forth above in claim 23. Modified Quadri does not teach each of the wires can be individually tensioned and released by the handle.
However, McNiven, in the same field of endeavor, teaches a similar streerable member comprising wires 124 and each wire of the wires 124 can be individually tensioned and released by a handle 108 (see ¶ 0035-0036).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Quadri to have each of the wires can be individually tensioned and released by the handle as taught by McNiven, for the purpose of increasing the control that the user has when bending and deflecting the shaft (see McNiven ¶ 0035-0036).

Claim 28 rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view of Malkowski and Geiger as applied to claim 23 above, and further in view of Chow et al. (PG Pub US 2005/0070844 A1), hereinafter Chow.
Regarding claim 28, modified Quadri discloses the claimed invention substantially as claimed, as set forth above in claim 23. Quadri further teaches a steerable sheath 84 (see fig. 9) surrounding a portion of the outer sheath assembly 22 (see fig. 9 and ¶ 0153), wherein the steerable sheath 84 comprises a plurality of circumeferential slots 152 (see fig. 10 and ¶ 0154) and an inner steerable sheath lumen extending along the steerable sheath 84 (the lumen of 84 is the steerable sheath lumen). 

However, Chow, in the same field of endeavor, teaches a similar deflectable member comprising a plurality of circumferential slots 336 separated by a longitudinal spine 338 (see fig. 11D and ¶ 0104).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Quadri to have the plurality of circumferential slots separated by a longitudinal spine as taught by Chow, for the purpose of providing the sheath with columnar strength and allowing the sheath to deflect more easily (see Chow ¶ 0106).

Allowable Subject Matter
Claims 1-2, 4, 6-7, 10-14, and 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art, alone or in combination, fails to teach a longitudinal cut out formed along the longitudinal spine, a lumen attached into the longitudinal cut out,…and a distal pull wire extending through the lumen attached into the longitudinal cut out and attached at a distal bend location distal to the lumen attached into the longitudinal cutout. The closest prior art reference is Okazaki et al. (PG Pub US 2016/0100746 A1), hereinafter Okazaki.
.

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Malkowski fails to disclose that each wire has a length that extends from the distal end of the shaft to the handle as wires CI do not extend proximally or distally substantially beyond the first articulation segment. However, as discussed above, Geiger is instead cited to teach this feature. Geiger teaches an inner shaft of a delivery assembly with four wires 370, 370’, 380, 380’ each having a length that extends from the distal end of the inner shaft to the handle (Fig. 3A; [0046]). Malkowski on the other hand teaches that the wires have a free floating configuration in which the wires have no tension and a tensioned configuration. Thus, the combination of Malowski in view of Geiger teach four axial runners each having a length that extends from the distal end of the at least one shaft to the handle as claimed. Applicant has made no arguments with respect to Geiger. Therefore, pplicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Accordingly, rejections over Quadri in view of Malowski in view of Geiger have been maintained.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771